

EXHIBIT 10.1




Amendment No. 3 to the
Pfizer Supplemental Savings Plan (the “PSSP”)
(Amended and Restated as of January 1, 2016)


* * *




(New material underlined; deletions crossed out)




1.
New Appendix G is added to read as follows:



APPENDIX G


SPECIAL PROVISIONS APPLICABLE TO LEGACY EMPLOYEES TRANSFERRED TO EMPLOYMENT WITH
ALLOGENE THERAPEUTICS, INC.


Effective as of April 30, 2018, this Appendix G sets out the additional
provisions that apply to those certain employees of the Company (the “Legacy
Allogene Employees”) whose employment is transferred as of April 30, 2018, May
10, 2018, May 15, 2018 and May 30, 2018 (for each Legacy Employee as applicable,
the “Termination Date”) to Allogene Therapeutics, Inc. pursuant to that certain
Asset Contribution Agreement (the “Agreement”), dated April 2, 2018, by and
between Pfizer Inc., a Delaware corporation (“Company”), and Allogene
Therapeutics, Inc., a Delaware corporation (“Allogene”):


1.
The definition of Regular Earnings under the Plan for Legacy Allogene Employees
shall have the meaning as set forth in the Qualified Plan, except that for
clarification purposes, with respect to Legacy Allogene Employees who are
eligible to defer their bonus under the Pfizer Deferred Compensation Plan, the
limitations on the definition of Regular Earnings for any Legacy Allogene
Employees set forth in Article XXXII of the Qualified Plan shall also include
any deferred bonuses. For Legacy Allogene Employees, any prorated portion of an
annual target bonus for 2018 paid (including if deferred) in accordance with the
Agreement shall be considered Regular Earnings.



2.
For Legacy Allogene Employees, for purposes of any Matching Contribution paid
with respect to the 2018 plan year, the applicable Termination Date for each
Legacy Employee shall be considered to have occurred on the last day of the
second quarter of 2018.



3.
For Legacy Allogene Employees, for purposes of the Retirement Savings
Contribution paid with respect to the 2018 plan year, the applicable Termination
Date for each Legacy Employee shall be considered to have occurred on the last
day of 2018. For purposes of clarification, with respect to any Legacy Allogene
Employee eligible under the Pfizer Consolidated Pension Plan on December 31,
2017 (the “Pension Transfers”), the Retirement Savings Contribution shall not
include bonuses paid reflecting services performed by the Pension Transfer in
2017 and paid in 2018.



4.
Effective as of the applicable Termination Date for each Legacy Employee, any
unvested Retirement Savings Contributions in the Accounts of Legacy Allogene
Employees shall be vested.





